Concurring and Dissenting Opinion
by Judge Crumlish, Jr. :
While I agree, with the majority of this Court that Appellants’ complaint should not have been dismissed as to Monroe Township, I disagree with its determination that high public officials of political subdivisions are absolutely immune from liability in civil actions.
*348Our .Supreme, Court has held that the basis of the Commonwealth’s immunity is Article I, Section 11, of the Pennsylvania. Constitution as distinguished from the common-law origin of the immunity of units of local government. Biello v. Pennsylvania Liquor Control Board, 454 Pa. 179, 301 A.2d 849 (1973). Biello almost apologetically holds that this distinction renders the judiciary powerless to disturb the immunity doctrine as to the Commonwealth. However, in Ayala v. Philadelphia Board of Public Education, 453 Pa. 584, 305 A.2d 877 (1973), the immunity doctrine was abolished as it applied to units of local government.
Ayala clearly emphasized the rationales underlying local governmental immunity are neither justified by experience nor required by social policy.
In rejecting the anachronistic rationales customarily employed in support of governmental immunity, Ayala emphasized that the redress of wrongs done to individuals by units of local government was of paramount importance. This, I believe, should be the overriding consideration whenever units of local government or their officials are sued in tort.
Since the constitutional mandate of Article I, Section 11, appears to me to be the only reason for our Supreme Court’s refusal to abandon the sovereign immunity of the Commonwealth and its high public officials, I see no reason for this Court to ignore the policy priorities articulated in Ayala. Accordingly, while it may be necessary to retain individual immunity for high officials of the Commonwealth in order to implement the Commonwealth’s entity immunity, I think it unnecessary to retain the individual immunity of high officials of local government when the entity immunity of units of local government has been abolished.